Citation Nr: 1302047	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-11 508	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant was a member of the Army National Guard of Indiana from August 1965 to October 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO in Huntington, West Virginia denied service connection for bilateral hearing loss and tinnitus.  In June 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

During the pendency of the appeal, the appellant's claims file was transferred to the jurisdiction of the RO in Indianapolis, Indiana, which has certified the appeal to the Board.

In his substantive appeal, the appellant requested a hearing before a Decision Review Officer (DRO) at the RO.  A June 2009 letter informed him that his hearing was scheduled for August 2009.  However, in correspondence received in August 2009, prior to the scheduled hearing date, the appellant cancelled his hearing request.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

At the outset, the Board notes that with respect to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2012).

In January 2008, the appellant underwent a VA audiology examination.  In offering an opinion with respect to the etiology of the appellant's hearing loss, the examiner limited her opinion to the matter of whether the appellant's current hearing loss could be attributed to his initial period of ACDUTRA (referred to by the examiner as the appellant's "active duty period") from November 1965 to April 1966.  No opinion was provided with respect to the likelihood that the appellant's hearing loss could be attributed to multiple, subsequent periods of ACDUTRA and INACDUTRA between April 1966 and October 1989, as documented in the appellant's service records.  Significantly, the appellant maintains that his hearing loss (and tinnitus) can be attributed to repeated exposure to loud noise from gun fire throughout his 24 years of National Guard service, and National Guard examination reports from July 1985 and February 1989 reflect the presence of a bilateral hearing disability, as defined by VA regulation.  See 38 C.F.R. § 3.385 (2012).

With respect to tinnitus, the January 2008 VA examiner indicated that "this [appellant] does deny current tinnitus since use of his hearing aids for the past 1 year."  It is not entirely clear from the examiner's report whether the examiner intended to report that the appellant no longer had tinnitus at all, or that tinnitus was present only when the appellant was not using hearing aids.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

For the reasons stated, the Board finds that the January 2008 opinion is inadequate, and that a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the RO should arrange for the appellant to undergo VA examination, by an ear, nose, and throat (ENT) physician or an audiologist, with appropriate testing, at a VA medical facility.  The appellant is hereby advised that failure to report to the scheduled examination and/or testing, without good cause may result in denial of his claims for service connection for bilateral hearing loss and tinnitus (as the original claims will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the appellant fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the appointment(s) sent to him by the pertinent medical facility.

Prior to undertaking appropriate action to obtain further medical opinion in this appeal, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).
 
Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  As indicated, the RO's adjudication of each claim should include consideration of all evidence added to the record since the RO's last adjudication of these claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the appellant and his representative a letter requesting that the appellant provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time for the Veteran's response has expired, the RO should arrange for the appellant to undergo VA examination, by an ENT physician or an audiologist, at a VA medical facility.  The entire claims file must be made available to the individual designated to examine the appellant, and the examination report should include discussion of the appellant's documented medical history and assertions.  All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

For each ear, the examiner should clearly indicate whether the appellant currently has hearing loss to an extent recognized as a disability for VA purposes.  The examiner should also indicate whether the appellant currently has tinnitus.

Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the appellant's service--specifically, to injury (alleged as repeated gun noise exposure during periods of ACDUTRA and INACDUTRA in the Army National Guard between August 1965 and October 1989).

In rendering each requested opinion, the examiner should specifically consider the service medical records-to include reports of National Guard examinations in July 1985 and February 1989 documenting hearing loss-as well as the appellant's assertions regarding noise exposure during periods of ACDUTRA and INACDUTRA service, and during his civilian life, and the onset of his tinnitus.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the appellant fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all evidence (to particularly include all that added to the record since the RO's last adjudication of these claims) and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

